Mr. Justice Bailey delivered the opinion of the Court: This was a bill in chancery, brought by the Workingmen’s Banking Company and various other parties, all tax-payers of the town of Bast St. Louis, in St. Clair county, against Philip Wolff, town collector, and Arthur W. Herr, county treasurer, to restrain the collection of a portion of the taxes assessed upon the personal property of the„ complainants for the year 1892. The facts appearing by the pleadings and proofs are, in substance, as follows: In the year 1892, the personal property of the complainants was assessed by the township assessor, the assessment of not only their property, but of all the property in the township, being completed and returned by the assessor prior to the fourth Monday of June of that year. The valuations placed upon the complainants’ property were satisfactory to them, and at the meeting of the town board of review, which convened the fourth Monday of June, 1892, the complainants, by their agent, went before the board for the purpose of ascertaining whether any complaints had been filed by other parties that their assessments were too low, but found none, and no change in the assessments was made by the town board. The complainants, by their bill, allege and admit, that they were each satisfied with the assessments so-made and confirmed, and are ready and willing, and by their bill offer, to pay the taxes extended upon the assessment of their personal property so made by the assessor. Several other persons, however, appeared before the town • board and filed objections to the assessments against their property, but those objections were all overruled, and the assessment for the town was returned to the county clerk precisely as made by the township assessor. It does not appear that any of the parties filing objections to their assessments, gave notice in writing to the town board, that they would appeal from its decision to the county board. The county hoard met on the second Monday of July, as provided by statute, and at that meeting, the matter of the equalization of the assessments made by the various township assessors of the county came before the board. A large number of objections and complaints in respect to individual assessments were presented to the board by various of the parties assessed. The objections and complaints thus presented embraced most if not all those which had been filed before the town board, together with many others which seem to have been presented to the county board in the first instance. These various individual complaints, as well as the matter of equalizing the assessments between the towns, were referred by the hoard to its committee on equalization, and that committee afterwards submitted its report, in which it stated, among other things, that a large number of appeals from the different hoards of review had come before it, and that the several complaints made had been investigated, and that the committee had spent one day in East St. Louis, in order to personally inspect the several tracts of land where complaints as to the assessments had been filed, and the committee found it necessary, and were compelled, in order that justice might be done, and that the assessment might he properly equalized, to make several sweeping reductions. The committee thereupon recommended a large number of reductions in the assessments upon particular tracts of land, some of the reductions being of very large amounts. Most of the tracts upon which the assessments were thus reduced were situate in the town of East St. Louis. The total amount of reductions thus made on complaint of individual owners of the tracts of land assessed was $649,049. Other reductions were recommended of certain rates per cent upon the assessments of the lands and town lots in various towns of the county, sufficient to increase the aggregate reductions to $773,375. To balance these reductions, so as not to reduce the aggregate assessment of the county, an addition was made of various rates per cent to the assessed valuation of the lands and town lots in various of the towns in the county, and it was further recommended that an addition of one hundred per cent be made to the assessment of the personal property in the town of East St. Louis, the aggregate of the last item of increase being $345,065, and the aggregate of all the increase in the various assessments thus recommended being $784,702. The report of the committee on equalization was adopted by the county board, and the taxes for the year 1892, were subsequently extended upon the assessment as thus equalized. In this way the taxes upon the complainants’ personal property for that year were doubled, and the present bill was brought to enjoin the collection of the taxes extended upon the increased valuation thus placed upon their property. The cause was heard in the court below on pleadings and proof, and at such hearing, a decree was rendered dismissing "the bill for want of equity. To reverse that decree, the complainants have appealed to this court. It is contended that the. county board, in sustaining the complaints of individual property-owners and reducing their assessments, acted without jurisdiction or lawful authority, and, consequently, that such reductions in the assessments were void, and it is argued that the increase of the assessment upon the personal property in East St. Louis one hundred per cent — an increase necessitated and justified only by such reduction — was also void. As the revenue law stood prior to the amendment of June 17, 1891, (Laws of 1891, page 187,) county boards in counties under township organization, had no appellate jurisdiction over the action of township boards of review, and no original jurisdiction to hear complaints of persons aggrieved by the assessment of their property except in ease of property assessed after the first Monday in June. By section 86, of chapter 120, of the Revised Statutes, as that section stood prior to the amendment, town boards, in counties under township organization, were required to meet on the fourth Monday in June, for the purpose of reviewing the assessment of property in their towns, and they were authorized and required, on application of any person considering himself aggrieved, or who should complain that the property of another was assessed too low, to review the assessment, and correct the same as should appear to be just. And it was further provided that property assessed after the fourth Monday in June should be subject to complaint to the county board, under the same rules prescribed in that section. No provision, however, was made in that1 section, or in any other portion of the statute so far as we are aware, for an appeal from the determinations of the township hoards»to the county boards. By section 97, the powers and duties of the county board are prescribed. These are, in brief, (1) to assess all such lands or lots as have been listed by the county clerk, and not assessed by the assessor; (2) “On the application of any person considering himself aggrieved, or who shall complain that the property of another is assessed too low, they shall review the assessment, and correct the same, as shall appear to be just;” (3) to hear and determine the application of any person who is assessed on property claimed to be exempt from taxation; and (4) to equalize the assessments between the several towns of the county. The power granted to county boards under the second of these specifications, as held in Coolbaugh v. Huck, 86 Ill. 600, is limited to assessments made after the fourth Monday of June, that is, after the town board of review has commenced its session, no power being given county boards to review individual assessments made prior to that date. By the amendatory act of June 17, 1891, it is provided that property assessed after the fourth Monday of June, and all other property whereof the owner or his agent has made application to the town hoard to have the assessment on the same revised as provided by section 86, and has given notice in writing to the town board that he will appeal from its decision to the county board, shall be subject to complaint to the county board, and the county board shall revise and correct the assessment, and if it shall appear that it has been assessed higher in proportion than other lands in the same neighborhood, the county board shall revise and correct the same, and make such reduction as shall be just and right. Under this section, it is plain, that the power of the county board to review and reduce assessments on complaint of individual property owners, so far as it applies to assessments made prior to the fourth Monday of June, is purely appellate, and can arise only where an appeal has been taken in the manner prescribed by the amendatory act. It follows that any attempt by the county board to review or reduce individual assessments made prior to the fourth Monday of June, except on appeal from the town boards of review, is without legal authority, and is consequently inoperative and void. In the present ease, it affirmatively appears, that a large number of the complaints upon which the assessments were reduced, were presented to the county board in the first instance, and in those cases where applications had been made to the town board for a review of the assessment, it does not appear that any appeal was taken or prosecuted from the decision of the town board, in the manner prescribed by the statute, but the evidence seems to show affirmatively that in those cases, the same complaints were renewed before the county board, without the formality of taking an appeal. Such being the case, it is difficult to see upon what principle the action of the county board in reducing the assessments upon such complaints to the aggregate, amount of $649,049 can be sustained. The county board having no power to make these reductions, its attempt to do so was ineffectual, and there was therefore no valid reduction of the aggregate assessments of the county which necessitated or justified the addition of one hundred per cent to the assessment of the personal property in the town of East St. Louis. If a county hoard acts illegally in changing assessments, its action will not vitiate or change the legal acts of the assessors of the towns, and until legally changed or vacated, the assessments are binding on the tax-payers. State v. Allen, 43 Ill. 456. It follows that the assessments which the county board have attempted, without authority, to reduce, remain unaffected by their action. By the provisions of section 97 of the Bevenue Act, the county board, in equalizing the assessment, was expressly prohibited from reducing the aggregate valuation of all the towns below that fixed by the township assessors, and they were also prohibited from increasing the aggregate, except in such amount as might be actually necessary to a proper and just equalization. But the assessments which the board had attempted to reduce being unaffected by their action, the aggregate produced by the addition of one hundred per cent to the personal property assessment of East St. Louis, is greatly increased above that produced by the original assessments. In McConkey v. Smith, 73 Ill. 313, it was held that a county board may equalize assessments, but has no power to raise the assessment beyond the amount returned by the assessors, and if it does so, the collection of the assessment will be enjoined by a court of equity. Upon this principle, we think that the complainants are entitled to an injunction restraining the collection of the taxes extended upon the increased valuation of their personal property. Eor the foregoing reasons, the decree will be reversed, and the cause will be remanded, for further proceedings in conformity with this opinion. Decree reversed.